DETAILED ACTION
Status of Application
Claims 1-18 have been examined in this application. Claims 19-20 are withdrawn. Claims 1, 8, 10-13, and 19 are amended. This is a Final Office Action in response to Arguments and Amendments filed 5/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 	Applicant’s arguments with respect to the 112(b) of Claims 10-11 are not persuasive. See the response to arguments below in Section 112(b). It is noted that Applicant is arguing that the specification be brought into the claims. In the instant case the claims inform the reading of the term; however, the full breadth of the term is not limited by the example in the specification and because the bounds of the term are unclear, an indefinite rejection arises.. 
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.
Specification
The amended specification filed 5/24/2021 is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	A “guide screw assembly” is a term of art referring to a particular type of screw used in construction or assembling structures. The specification neither uses the “guide screw” in the traditionally understood sense nor is a clear definition provided. Applicant points to [00113-00116] in the response to arguments; however, there is no explicit definition and the term does not appear limited to merely the example described in the specification. Therefore, the breadth of the term is unclear because how the term of art applies is unclear and that the term is not limited to the example in the specification. The term is interpreted as a shaft-like device which when rotates moves along a guide.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutson (US 2014/0034775 A1).
As per Claim 1, Hutson discloses an unmanned aerial vehicle (UAV) comprising: 	a central body (The elements of Fig. 9 which support the main work section 204 plus support mounting brackets 120 and batteries); 	one or more propulsion units configured to propel the UAV through the air (Propulsion units 202); and 	a carrier supported by the central body and configured to support and permit a payload to move relative to the central body (Main work section 204 minus the support mounting brackets and batteries. See Fig. 11), the carrier comprising: 		a guide including at least one vertical rod (the boom 107) coupled to the central body, the at least one vertical rod being configured to permit the payload to move along the vertical rod (rotatable plates 212 plus the boom 107 ([0029]) reads on the guide. See Fig. 2 wherein the payload 106 is configured to be able to move along the boom 107. The rotation of the cameras reads on the BRI of movement along the rod/boom since the boom is configured such that movement along its side, even if just a portion of its length, is possible); and 		a gimbal ([0046]; The elements of 204 which achieve the gimbal function including the pivoting element the camera to the boom) configured to: 			couple a payload to the guide (camera 206), and flip the payload above the carrier when the payload is at a top end of the guide relative to the central body (See Fig. 12).

As per Claim 2, Hutson discloses the UAV of claim 1, wherein the gimbal is a three-axis gimbal ([0046]).

As per Claim 3, Hutson discloses the UAV of claim 1, wherein the payload comprises an imaging device ([0046]; camera).

As per Claim 4, Hutson discloses the UAV of claim 3, wherein the imaging device is configured to: 	perform high angle shooting by pointing the imaging device downwards when the imaging device is at a bottom end of the guide relative to the central body; and 	perform low angle shooting by pointing the imaging device upwards when the imaging device is at the top end of the guide relative to the central body ([0047-0048]; Fig. 12 shows the imaging device at an upper end. Fig. 14 shows the imaging device at a lower end. Fig. 11 shows that the camera is attached via a pivoting mechanism which is configured to rotate up and down relative to the attachment point; therefore, when at either the top or bottom positions, the camera is configured to further rotate up or down, which reads on the claim).

As per Claim 5, Hutson discloses the UAV of claim 4, wherein the imaging device is configured to continue shooting while moving relative to the central body ([0031] discloses that the camera).	However, Hutson teaches the carrier is configured such that it permits movement of the camera and it is configured permits shooting of the camera ([0031, 0047]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutson such that continuous image capture was possible during the motion of the gear box with the motivation of achieving the goal of creating a surveillance system ([0030]).

As per Claim 6, Hutson discloses the UAV of claim 1, wherein the carrier is configured to permit the payload to move between above the central body and below the central body ([0005]; The payload support structure is rotabable in 360 degrees about the payload support hub).	
As per Claim 7, Hutson discloses the UAV of claim 1, wherein the carrier is configured to permit the payload to pass through the central body (The payload rotating 360 would result in the payload rotating through the support mounting brackets and batteries).

As per Claim 8, Hutson discloses the UAV of claim 7, wherein the at least one vertical rod that passes through the central body of the UAV ([0029] Rod 107 will pass through the body because it may rotate 360 degrees).

As per Claim 9, Hutson discloses the UAV of claim 1, wherein the carrier further comprises at least one actuation assembly disposed at the guide (The boom/rod 107 which attaches to the gear teeth 212. It is noted the bounds of “assembly” can be defined broader, as it is in the dependent claims. The broader use in the dependent claims equally applies to Claim 9).
As per Claim 10, Hutson discloses the UAV of claim 9, wherein the at least one actuation assembly comprises a guide screw assembly arranged on the guide and engaged with the gimbal (The BRI of “guide screw assembly” an assembly which guides movement to the attached gimbal. The gear teeth 212 attached to boom /rod 107).
As per Claim 11, Hutson discloses the UAV of claim 10, wherein the at least one actuation assembly further comprises a motor positioned above or below the central body (Figs. 9 and 11; motor 218), and configured to drive the guide screw to move the payload relative to the central body (Motor drives rotate gear which moves payload).

As per Claim 14, Hutson discloses the UAV of claim 1, further comprising: 	a controller configured to control a movement of the payload relative to the central body ([0005]).

As per Claim 15, Hutson discloses the UAV of claim 14, wherein the controller comprises one or more processors configured to generate one or more user instructions for controlling the movement of the payload ([0005]).

As per Claim 16, Hutson discloses the UAV of claim 15, wherein the controller is on-board the UAV and configured to control the movement of the payload in response to one or more user instructions ([0005, 0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US 2014/0034775 A1) in view of Wang (WO 2014/108026).

Claim 12, Hutson does not disclose the UAV of claim 9, wherein: 	the at least one actuation assembly comprises:	a synchronous belt arranged on the guide and connected with the gimbal; and 	a motor configured to drive the synchronous belt to move the payload relative to the central body.	However, Wang teaches the known technique of replaying an actuator mechanism with one of several suitable replacements including a belt ([0074]).	The difference between Hutson and the claimed subject matter is that Hutson does not disclose that a belt is used to move the guide. However, Wang teaches that an actuation mechanism in a central unit of a UAV - the actuation mechanism attached to and configured to move a payload – may be one of several different pieces of hardware including gears or a belt.  Wang shows that the use of a belt in substitution of a gear was old and well-known before the filing date of the claimed invention. Since each individual element and its function are shown in the prior art, albeit show in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the belt device of Wang for the gears of Hutson. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 13, Hutson discloses the UAV of claim 9, wherein: the at least one actuation assembly comprises:	a steel wire rope arranged on the guide and connected with the gimbal; and 	a motor configured to drive the steel wire rope to move the payload relative to the central body.	However, Wang teaches the known technique of replaying an actuator mechanism with one of ([0074] Pulley and cables read on wire rope; [00100] discloses that elements may be made of steel).	The difference between Hutson and the claimed subject matter is that Hutson does not disclose that a steel wire rope is used to move the guide. However, Wang teaches that an actuation mechanism in a central unit of a UAV - the actuation mechanism attached to and configured to move a payload – may be one of several different pieces of hardware including gears or a pulley/cable.  Wang shows that the use of a belt in substitution of a gear was old and well-known before the filing date of the claimed invention. Since each individual element and its function are shown in the prior art, albeit show in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the pulley/rope device of Wang for the gears of Hutson. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US 2014/0034775 A1) in view of Cameron et al. (US 2015/0091491 A1).
As per Claim 17, Hutson does not disclose the UAV of claim 1, wherein the carrier further comprises one or more sensors configured to measure a distance that the payload moves relative to the central body.	However, Cameron et al. teaches the aforementioned limitation ([0060-0062]; Sensors may monitor information pertaining to position of the payload and carries out relative position movements of the vehicle, carrier and payload).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutson to provide the aforementioned limitations taught by Wang  Hutson to provide the aforementioned limitations taught by Cameron et al. with the motivation of improving the desired movement of the disks ([0060]).
As per Claim 18, Hutson discloses the UAV of claim 17, wherein the one or more sensors comprise at least one of a Hall sensor or a digital vernier calliper.	However, Cameron et al. teaches the aforementioned limitation ([0060-0062]).	The motivation to combine Cameron et al. with Hutson was provided in the rejection of Claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619